Citation Nr: 1414629	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  11-12 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for cervical spine degenerative disc disease.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel





REMAND

The Veteran had active military service from February 1969 to December 1970.  

This matter comes before the Board of Veterans' Appeals (Board) following an appeal of a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In June 2012, the Board remanded the Veteran's claim for additional development.  Thereafter, the Appeals Management Center (AMC) issued a supplemental statement of the case (SSOC), dated in January 2013, continuing the denial of the Veteran's claim.  In February 2013, the RO received additional argument and evidence from the Veteran.  Of note, the Veteran submitted duplicate VA treatment records as well as additional argument contesting the sufficiency of an August 2012 VA medical opinion.  The RO forward the argument and evidence to the AMC.  The argument and evidence was forwarded to the Board and received in March 2013.  

By way of history, as noted in the Board's June 2012 remand, the Veteran asserts that he injured his neck during military service after he fell off a truck.  He believes his currently diagnosed multi-level degenerative disc disease of the cervical spine, which has been claimed as a neck disability, is a result of the in-service fall and should be service connected.  The Veteran's service treatment records (STRs) are unavailable for review.  The RO has conceded the Veteran's fall in service from a truck.  

The evidence includes chiropractic treatment records from Gosso-Waidelich Chiropractic.  The records, in particular, reflect the Veteran's complaints and treatment for neck pain as early as December 1996.  An x-ray of the cervical spine at that time was unremarkable for fracture or pathology; there were, however, findings of hypolordosis and flattening of the cervical spine.  The Veteran was seen again for chiropractic treatment in November 2005 following a slip and fall accident caused by icy conditions. The Veteran was treated for localized pain and tenderness over the right elbow and the right cervical/dorsal region.  

Radiographic studies as well an MRI (magnetic resonance imaging) study, first reported in 2006, have revealed degenerative changes of the Veteran's cervical spine.  

In a September 2009 statement (VA Form 21-4138) to the RO, the Veteran reported that his neck hurt "quite a lot" when he fell off the truck in service, but he "shrugged it off."  The Veteran also reported experiencing pain and neck stiffness for several days after the fall, but could not recall whether or not he sought treatment in service for the injury.  He added that he had had no subsequent issues with his neck until his injury in November 2005.  The Veteran also commented:  

In speaking with my VA doctor, Dr. Amundson, it now appears that my neck problem originated long before the 2005 injury, based on MRI scans as read by my VA doctor. He said that the extent of the injury in 2005 exacerbated a "pre-existing" condition, one that was much older than 2005.  

Following the Board's remand in June 2012, the Veteran was advised in a June 2012 letter from the AMC to submit a statement from Dr. Amundson in support of his claim.  In a statement later that same month, June 2012, the Veteran notified the Milwaukee RO that if they wished an opinion concerning his cervical spine disability that they should contact Dr. P. Sullwold, who was reported as also having treating the Veteran at the VA Medical Center (VAMC) in Minneapolis, Minnesota.  In July 2012, the AMC received from the Milwaukee RO the Veteran's June 2012 statement as well as a VA progress note, dated in June 2012, authored by Dr. Sullwold.  Dr. Sullwold noted that she had been requested to provide a "written opinion regarding [the Veteran's] cervical spine disease."  Dr. Sullwold discussed clinical findings regarding the Veteran's disability but did not otherwise address the etiology of the Veteran's disability.  In September 2012, the AMC contacted Dr. Sullwold via email and requested an opinion concerning the Veteran's neck disability.  Dr. Sullwold was provided a copy of the Board's June 2012 remand.  A review of the claims folder does not reflect any response from Dr. Sullwold.  

Additionally, the Veteran submitted as evidence a letter from an insurance company to the Veteran's then attorney, dated in January 2007, in which the insurance company identified the Veteran's injury to his neck (presumably associated with the November 2005 fall) as an "exacerbation of a chronic neck condition [the Veteran] ha[d] had for years."  The statement was not from a medical doctor and does not refer to when the "chronic neck" condition first occurred.  (As noted above, medical records, in particular, reflect the Veteran's complaints and treatment for neck pain as early as December 1996.)  

Also, the Veteran's lay statements in this case are seemingly contradictory regarding the continuity of neck symptoms following his period of active service.  The Veteran reported in the above-noted September 2009 statement that after service he had had no subsequent issues with his neck until the slip and fall injury in November 2005.  Likewise, in a Social Security Administration (SSA) report of medical examination, dated in October 2008, the Veteran reported problems with his neck since his November 2005 fall.  However, in a report of February 2010 VA examination, the Veteran was noted to report that he first began having neck pains in the late 1970s and started to see a chiropractor in Murray, Wisconsin.  He was also noted to report that he had been told by a doctor in the 1980s that he had arthritis based on an X-ray study.  Thereafter, in a VA Form 9 (Appeal to Board of Veterans' Appeals), received by the RO in May 2011, the Veteran reported pain and mobility issues associated with his neck dating back to his period of active military service.  

Otherwise, the nexus opinion evidence is unfavorable to the Veteran's claim.  In a report of February 2010 VA examination, the examiner found the Veteran's cervical degenerative changes to be likely age-related and not due to service.  In particular, the examiner commented on the lack of treatment in service and after service for many years, as well as the intervening injury in November 2005.  In his notice of disagreement (NOD), the Veteran questioned the sufficiency of the February 2010 VA examination.  

The Veteran was re-examined in August 2012 as part of the Board's June 2012 development on remand.  The examiner noted the Veteran's report of falling off a truck and landing on his back while stationed in Germany.  He also reported that the Veteran had not received treatment following the fall.  In his opinion, the examiner commented that the Veteran had suffered an accidental fall in Germany.  The examiner also commented, "Further, the veteran['s] STR is silent of accidental fall cervical injury."  He added:

At any rate, the veteran's cervical vertebral degenerative changes are inflammatory in nature and advanced with age.  Therefore, his cervical vertebrae pathology and the associated pain and discomfort are less likely than not caused by the alleged (undocumented) injury in service in 1969.   

Here, while in its remand the Board noted that the Veteran's report of a fall from a truck had been conceded by the RO, it is not apparent the examiner was aware of this fact.  As noted above, the examiner references that the Veteran's STRs do not reveal any treatment for a fall or injury, notwithstanding the Veteran's STRs are not available for review.  The examiner also references an "alleged (undocumented) injury" notwithstanding that the Veteran's fall in service had been accepted as occurring.  While the examiner did conclude that the cervical vertebral degenerative changes were inflammatory in nature and advanced with age, the Board is concerned that the examiner's apparent lack of acceptance of the Veteran's fall in service may have played a role in his ultimate conclusion concerning the etiology of the Veteran's cervical spine disability.  Therefore, prior to its consideration of the Veteran's claim, the Board finds that an addendum medical opinion from the VA examiner is warranted.  The opinion should be based on acceptance that the Veteran did suffer a fall from a truck during service.  

Accordingly, the case is REMANDED for the following action:

1.  Supplement the record on appeal with the Veteran's most recent VA treatment records prepared since November 2012.  (The Veteran's treatment appears to be through the VA Medical Center in Minneapolis, Minnesota.)  

2.  After completion of the above, the claims folder should be referred to the VA examiner who conducted the August 2012 VA examination (DBQ) of the Veteran's cervical spine.  The examiner should be asked to offer an addendum medical opinion based on a thorough review of the evidence of record.  A copy of this remand must be made available to the examiner for review in connection with the requested opinion.  

In particular, the examiner should review the August 2012 DBQ he completed during his evaluation of the Veteran's cervical spine.  The examiner is advised that the Veteran's service treatment records are unavailable for review.  Furthermore, the Veteran's reported fall from a truck during service has been conceded by VA.  

The examiner should again review the Veteran's complaints and medical history, to include those tabbed documents and the report of February 2010 VA examination and opinion.  The examiner must provide an addendum opinion as to whether it is at least as likely as not (greater than 50 percent probability) that the Veteran's cervical spine disability had its clinical onset during service or is otherwise related to service.  

The examiner should offer an explanation for his opinion with discussion of the relevant evidence.  The examiner should set forth the medical reasons for accepting or rejecting the Veteran's report (lay observations) of neck pain and mobility problems since service.  

If the examiner determines that he cannot provide the requested information without resorting to speculation, the examiner must explain why he was unable to do so.  

If the August 2012 examiner is not available to provide an addendum opinion, make arrangements for the file to be reviewed by another examiner who should be asked to supply the opinion.  (If further examination of the Veteran is necessary to provide the requested opinion, the Veteran should be scheduled for an examination and the necessary opinion requested.)  

3.  Thereafter, and following any additional development deemed warranted, readjudicate the issue on appeal.  If the benefit sought remains denied, the Veteran should be provided an SSOC and given an opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

